DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both acquisition section pressure measuring holes and transition section pressure measuring holes.  The examiner respectfully suggests providing different reference characters for the acquisition section pressure measuring holes and transition section pressure measuring holes and modifying the specification accordingly.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensing part pressure measuring holes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  If Applicant believes that the sensing part pressure measuring holes already appear in the drawings, the sensing part pressure measuring holes must be provided with element numbers in the drawings and the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 15, 22 and 25 are objected to because of the following informalities:
Claim 15 recites the limitation "the connection position" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that this connection position is not the same connection position recited in line 6.  The examiner respectfully suggests replacing “the connection position” with -- [[the]] a connection position --.
Claim 22 recites the limitation "the connection position" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that this connection position is not the same connection position recited in line 6.  The examiner respectfully suggests replacing “the connection position” with -- [[the]] a connection position --.
a connection position --.
Appropriate correction is required.

Allowable Subject Matter
Claims 11, 12 and 14-26 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 

The Drawings and Claims are objected to as described above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853